OPINION — AG — PREVIOUS SERVICE AS AN ASSISTANT MINE INSPECTOR FOR THE STATE DEPARTMENT OF MINES, AS ADDRESSED IN 45 O.S. 1971 3 [45-3], CANNOT BE USED TO FULFILL THE REQUIREMENT SET FORTH IN ARTICLE VI, SECTION 25 OKLAHOMA CONSTITUTION THAT ONE HAVE EIGHT YEARS ACTUAL EXPERIENCE AS A PRACTICAL MINER TO BE ELIGIBLE FOR THE OFFICE OF CHIEF MINE INSPECTOR. (QUALIFICATIONS) CITE: 45 O.S. 1971 3 [45-3] (BRENT HAYNIE) FILENAME: m0009999 Otis English, Chief Mine Inspector, State Department of Mines Attorney General of Oklahoma — Opinion October 20, 1980 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: In view of 45 O.S. 3 [45-3] (1971), does previous service as an Assistant Mine Inspector for the State Department of Mines qualify as actual experience as a practical miner within the meaning of Okla. Const., Article VI, Section 25? Okla. Const., Article VI, Section 25 as originally adopted and amended, provides that no person shall be eligible for the office of Chief Mine Inspector "unless he shall have eight years' actual experience as a practical miner, and such other qualifications as may be prescribed by the Legislature." The Legislature, in 45 O.S. 3 [45-3] (1971), set forth additional qualifications by providing that: "Each candidate for the office of Chief Mine Inspector shall be a citizen of the United States and shall have been a resident of the State of Oklahoma for five years next prior to his election to office, and shall have had eight years actual experience as a practical miner, and shall have been actively employed in the coal mining industry of the State of Oklahoma at least fifty per cent (50%) of the time during the preceding five years immediately prior to his filing for the office of Chief Mine Inspector, be of temperate habits, of good repute and of personal integrity, and shall have attained the age of at least thirty-five years. "The Assistant Mine Inspectors shall possess the same qualifications necessary for the Chief Mine Inspector and shall be appointed by the Chief Mine Inspector; provided that service as Chief Mine Inspector or Assistant Mine Inspector shall be considered as employment in the coal mining industry within the meaning of this section . . . ." Emphasis added.  Thus, prior to its amendment by Laws 1978, c. 173, 1, 3 provided, among others, the additional qualification for the office of Chief Mine Inspector of active employment in the coal mining industry at least fifty percent of the time during the five years immediately preceding his filing for office. The section further provided that service as Chief Mine Inspector or as an Assistant Mine Inspector would qualify as such employment.  However, having expressly provided that such service could be utilized in fulfilling the qualification requiring employment in the coal mining industry only, it cannot be implied or presumed that the Legislature intended that service as an Assistant Mine Inspector could be used to fulfill the additional and different requirement of actual experience as a practical miner. Indeed, legislative enactments must be interpreted in accordance with their plain and ordinary meaning according to the language used therein. Nikkel v. Stifel, Nicolaus 
Co., Inc., Okl., 542 P.2d 1305 (1975).  Accordingly, it is the official opinion of the Attorney General that your question be answered as follows: Previous service as an Assistant Mine Inspector for the State Department of Mines, as addressed in 45 O.S. 3 [45-3] (1971), cannot be used to fulfill the requirement set forth in Okla. Const., ArticleVI, Section 25 that one have eight years actual experience as a practical miner to be eligible for the office of Chief Mine Inspector.  (BRENT S. HAYNIE) (ksg)